          Case 1:20-cr-00352-JMF Document 15 Filed 09/24/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      September 23, 2020


By ECF

The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

   Re:     United States v. Tymel Abrams, 20 CR 352 (JMF)

Dear Judge Furman,

         The Government writes on behalf of the parties and in response to the Order of the Court
dated September 21, 2020. The parties respectfully request an adjournment of approximately 30
days of the conference scheduled for October 7, 2020 to a date and time that is convenient for the
Court. The parties continue to discuss a possible pre-trial disposition of this case and anticipate
that it will be possible to advise the Court whether such a disposition is possible by the date of any
adjournment. For this reason, the parties respectfully request that the Court further defer setting a
schedule for any pre-trial motions and a trial until the date of any adjournment. Finally, with the
consent of the defendant, the Government respectfully requests that the Court exclude time under
the Speedy Trial Act from today through the date of any adjournment pursuant to 18 U.S.C.
§ 3161(h)(7) on the basis that the interests of the defendant and the public in a speedy trial are
outweighed here by the ends of justice served by allowing the defendant to consider further the
possibility of a pre-trial disposition and to meet with his counsel regarding that decision. The
Government respectfully submits that such an exclusion is further appropriate under the
         Case 1:20-cr-00352-JMF Document 15 Filed 09/24/20 Page 2 of 2

                                                                                        Page 2


circumstances of the ongoing national emergency declared in response to the coronavirus
pandemic.

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              Acting United States Attorney


                                        By:
                                              Thomas John Wright
                                              Assistant United States Attorney
                                              (212) 637-2295

Enclosure: Proposed Order

cc: Christopher Flood, Esq. (Counsel to Defendant Tymel Abrams) (by ECF)



 Application GRANTED. The conference is hereby ADJOURNED to November 16, 2020, at 2:30 p.m.
 The Court excludes time under the Speedy Trial Act between today and November 16, 2020, finding
 that the interests in excluding that time outweigh the interests of the Defendant and the public in a
 speedy trial given the need for the Defendant to confer with counsel with respect to whether and how
 to change his plea in view of the COVID-19 situation and the difficulty of safely convening in person
 at this time. The Clerk of Court is directed to terminate Doc. #14. SO ORDERED.




                                      September 24, 2020
